— Motion for leave to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file five copies of his typed brief and to serve one copy thereof on the Attorney-General. The appellant’s time to perfect the appeal is enlarged to the January 1961 Term. The appeal is ordered to be placed on the calendar for said term. Motion for assignment of counsel granted. Stephen K. Bock, Esq., 2 Cannon Street, Poughkeepsie, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.